225 S.W.3d 160 (2005)
In the Interest of N.D.R.
No. 08-05-00160-CV.
Court of Appeals of Texas, El Paso.
October 20, 2005.
*161 G. Daniel Mena, El Paso, for Appellant.
Thomas S. Hughes, El Paso, for Appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Pending before the Court on its own initiative is the dismissal of this appeal for want of prosecution. See TEX.R.APP.P. 42.3(b). This Court possesses the authority to dismiss an appeal for want of prosecution when an appellant in a civil case fails to timely file its brief and gives no reasonable explanation for such failure. See Tex.R.App.P. 38.8(a)(1).
On April 1, 2005, Appellant filed a notice of appeal in this cause. On August 10, 2005, this Court's clerk sent a letter to the parties indicating the Court's intent to dismiss the case for want of prosecution. Appellant's counsel responded that a motion for extension of time to file the brief had previously been filed. On September 15, 2005, the Court informed Appellant's counsel that the motion referred to by Appellant did not comply with Rule 10.5 of the Rules of Appellate Procedure. The Court's clerk contacted Appellant's counsel's office on several occasions and requested that he file a proper motion, but no motion has been filed. In the Court's September 15 letter, the Court again informed the parties of our intent to dismiss the appeal pursuant to Rules 38.8, 42.3(b), and 42.3(c), unless Appellant's counsel filed a motion which complies with Rule 10.5(b) of the Rules of Appellate Procedure. No response has been received as of this date. Accordingly, pursuant to Tex.R.App.P. 42.3(b) and (c), we dismiss the appeal for want of prosecution.